Exhibit SECURITIES PURCHASE AGREEMENT LV ADMINISTRATIVE SERVICES, INC., as Administrative and Collateral Agent THE PURCHASERS From Time to Time Party Hereto and PERVASIP CORP. Dated: May , 2008 TABLE OF CONTENTS PAGE 1. Agreement to Sell and Purchase 4 2. Fees 4 3. Closing, Delivery and Payment 4 3.2Closing 4 3.2Delivery 4 3.3Note Funding 4 4. Representations and Warranties of the Company 5 4.1Organization, Good Standing and Qualification 5 4.2Subsidiaries 6 4.3Capitalization; Voting Rights 6 4.4Authorization; Binding Obligations 6 4.5Liabilities; Solvency 6 4.6Agreements; Action 7 4.7Obligations to Related Parties 7 4.8Changes 8 4.9Title to Properties and Assets; Liens, Etc. 9 4.10 Intellectual Property 9 4.11 Compliance with Other Instruments 9 4.12 Litigation 10 4.13 Tax Returns and Payments 10 4.14 Employees 10 4.15 Registration Rights and Voting Rights 10 4.16 Compliance with Laws; Permits 10 4.17 Environmental and Safety Laws 11 4.18 Valid Offering 11 4.19 Full Disclosure 11 4.20 Insurance 11 4.21 SEC Reports 11 4.22 Listing 11 4.23 No Integrated Offering 11 4.24 Stop Transfer 12 4.25 Intentionally Omitted 12 4.26 Patriot Act 12 4.27 ERISA 12 5. Representations and Warranties of each Purchaser 12 5.1No Shorting 12 5.2Requisite Power and Authority 12 5.3Investment Representations 12 5.4The Purchaser Bears Economic Risk 13 5.5Acquisition for Own Account 13 5.6The Purchaser Can Protect Its Interest 13 5.7Accredited Investor 13 5.8Legends 13 6. Covenants of the Company 13 6.1Stop-Orders 13 6.2Listing 13 6.3Market Regulations 13 6.4Reporting Requirements 13 6.5Use of Funds 14 6.6Access to Facilities 14 6.7Taxes 14 6.8Insurance 15 6.9Intellectual Property 16 6.10 Properties 16 6.11 Confidentiality 16 6.12 Required Approvals 16 6.13 Reissuance of Notes 17 6.14 Opinion 18 6.15 Margin Stock 18 6.16 FIRPTA 18 6.17 Multiple Funding Disclosure 18 6.18 No Restrictions on Additional Financing 18 6.19 Intentionally Omitted 18 6.20 Intentionally Omitted 18 6.21 Board Observation Rights 18 6.22 Share Increase 18 7. Covenants of the Purchasers 18 7.1Confidentiality 18 7.2Non-Public Information 18 7.3Limitation on Acquisition of Common Stock of the Company 19 8. Covenants of the Company and the Purchasers Regarding
